          Case 1:20-cv-10444-DJC Document 74 Filed 05/11/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 NEURAL MAGIC, INC.,

        Plaintiff,                                     Civil Action No. 1:20-cv-10444-DJC
                        v.

 FACEBOOK, INC. and ALEKSANDAR                         ORAL ARGUMENT REQUESTED
 ZLATESKI,

        Defendants.



                      DEFENDANTS’ PARTIAL MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants Facebook,

Inc. and Dr. Aleksandar Zlateski hereby move to dismiss Counts III and VI in full, and Count V

in part, of Plaintiff Neural Magic Inc.’s (“NMI”) complaint, D.I. 1, for failure to state a claim

upon which relief can be granted.

       On March 4, 2020, NMI filed its complaint, asserting claims of trade secret

misappropriation under the Massachusetts Uniform Trade Secrets Act (“MUTSA”) (Count I) and

Defend Trade Secrets Act (Count II). D.I. 1. NMI also asserted claims for a violation of Mass.

Gen. L. c. 93A § 11 (Count III), unjust enrichment (Count VI), and tortious interference (Count

V). D.I. 1. NMI’s Chapter 93A, unjust enrichment, and tortious interference claims fail as a

matter of law because they are preempted, in whole or in part, under the MUTSA, which

“supersede[s] any conflicting laws of the commonwealth providing civil remedies for the

misappropriation of a trade secret.” M.G.L. 93 § 42F(a).

       In support of this motion, Defendants submit the accompanying memorandum and any

further briefing and argument that may be permitted by the Court.
         Case 1:20-cv-10444-DJC Document 74 Filed 05/11/20 Page 2 of 3



                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Defendants respectfully request that the Court hold oral

argument on this motion, as Defendants believe that oral argument will assist the Court.



Dated: May 11, 2020                               Respectfully submitted,

                                                    /s/ William J. Trach
                                                   William J. Trach (BBO No. 661401)
                                                   Christopher W. Henry (BBO No. 676033)
                                                   Nathanial McPherson (BBO No. 697666)
                                                   LATHAM & WATKINS LLP
                                                   John Hancock Tower
                                                   200 Clarendon Street, 27th Floor
                                                   Boston, MA 02116
                                                   (617) 948-6000 / (617) 948-6001 Fax
                                                   william.trach@lw.com
                                                   christopher.henry@lw.com
                                                   nathanial.mcpherson@lw.com
                                                   Douglas E. Lumish (pro hac vice)
                                                   LATHAM & WATKINS LLP
                                                   140 Scott Drive
                                                   Menlo Park, CA 94025
                                                   (650) 328-4600 / (650) 463-2600 Fax
                                                   douglas.lumish@lw.com
                                                   Jennifer L. Barry (pro hac vice)
                                                   LATHAM & WATKINS LLP
                                                   12670 High Bluff Drive
                                                   San Diego, CA 92130
                                                   (858) 523-5400 / (858) 523-5450 Fax
                                                   jennifer.barry@lw.com

                                                   Attorneys for Defendant
                                                   Facebook, Inc.
          Case 1:20-cv-10444-DJC Document 74 Filed 05/11/20 Page 3 of 3




                                                     /s/ Russell Beck
                                                    Russell Beck (BBO No. 561031)
                                                    Stephen D. Riden (BBO No. 644451)
                                                    Hanna Tso Joseph (BBO No. 688132)
                                                    BECK REED RIDEN LLP
                                                    155 Federal Street, Suite 1302
                                                    Boston, MA 02110
                                                    (617)500-8670 / (617) 500-8665 Fax
                                                    rbeck@beckreed.com
                                                    sriden@beckreed.com
                                                    hjoseph@beckreed.com

                                                    Attorneys for Defendant
                                                    Aleksandar Zlateski




                            LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel has conferred in a good
faith effort to resolve or narrow the issues raised in this motion. Plaintiff opposes the relief
requested in this motion.

                                                      /s/ William J. Trach
                                                      William J. Trach




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system on May 11, 2020, will be sent electronically to all registered participants as
identified on the Notice of Electronic Filing (“NEF”).

                                                      /s/ William J. Trach
                                                      William J. Trach
